L
r
    I




        Honorable L.T. Des Champs          Opinion No. JM-729
        Llano County Attorney
        ~lano County Courthouse            lb: Whether a commissioners court
        Llano, Texas   78643               may make improvements on county
                                           school land from proceeds received
                                           from the lease of that land

        Dear Mr. Des Champs:

             You ask whether the Commissioners Court of Llano County has
        authority to make improvements on county school land from proceeds
        received from the lease of that land.

             Article VII, section 6, of the Texas Constitution limits the
        manner in which the proceeds from "county school lands" may be
        invested by a commissioners court, as follows:

                  Each county may sell or dispose of its lands in
                  whole or in part, in manner to be provided by the
                  Commissioners' Court of the county. . . . Said
                  lands, and the proceeds thereof, when sold, shall
                  be held by said counties alone as a trust for the
                  benefit of public schools therein; said proceeds
                  to be invested in bonds of the United States, the
                  State of Texas, or counties in said State, or in
                  such other securities, and under such restrictions
                  as may be prescribed by law. . . .       (Emphasis
                  added).

             Section 17.82 of the Texas Education Code states:

                     (b) The proceeds of any such sale shall be
                  invested in bonds of the United States; the State
                  of Texas; counties of the state; independent or
                  ccsmaon school districts; road precinct, drainage,
                  irrigation, navigation, and levee districts in the
                  state; or incorporated cities or towns; or in
                  interesr-bearing bank time deposits with the bank
                  having been designated the deposirory for that
                  county under the terms and conditions of the
                  depository contract. These bonds and deposits
                  shall be held by the county in trust for the



                                        p. 3391
                                                                               .
Honorable L.T. Des Champs - Page 2   (JM-729)                                 -.




          benefit of its public free schools, and only
          interest thereon may be used and expended annually.

     Section 17.83 of the Texas Education Code addresses the manner in
which lease proceeds from county school lands shall be handled, as
follows:

             Besides other available school funds provided
          by law, rental and lease proceeds from lands
          previously granted by the state to any county for
          educational purposes shall be appropriated by the
          commissioners court of the county in the same
          manner legally prescribed for the appropriation of
          interest on bonds purchased with the proceeds from
          sale of such lands. Likewise, proceeds from the
          sale of timber on these lands shall be invested by
          the commissioners court as prescribed in Section
          17.82(b) of this code. None of the rental, lease,
          or timber proceeds shall be applied by the commis-
          sioners court to any purpose other than those
          prescribed in this code. (Emphasis added).

     Attorney General Opinion O-2111 (1940) addresses the question of
investment of proceeds from lease of county school lands under then      -_
article 2825, V.T.C.S., now section 17.83 of the Texas Education Code
(identical as to appropriation of rental and lease proceeds by
commissioners court), as follows:

             Thus, we observe Article 2825, supra. in plain
          and unambiguous language. provides in what manner
          the income from the lease of school lands shall be
          used. It 'shall be appropriated by the commis-
          sioners courts of said counties in the same manner
          as is provided by law for the appropriation of the
          interest on bonds purchased with the proceeds of
          the sale of such lands.' Article 7, Section 6 of
          the Constitution, supra. stipulates that the
          interest derived from the investment of the
          proceeds of a sale shall be placed in, and consti-
          tute, the available school fund. Therefore, the
          proceeds from any renting or leasing of the school
          lands must also be placed in that fund. By its
          terms Article 2825, supra, makes any other dis-
          position unlawful.

             Consequently, we must find, and you are re-
          spectfully advised, that the commissioners' court
          of Polk County cannot build a house or make other
          improvements upon counry owned school land with
          funds derived from the rental or lease of said                 ?
          lands.




                              p. 3392
Honorable L.T. Des Champs - Page 3      (JM-729)




     We are unable to find any authority for the commissioners court
to make improvements on coynty school lands from proceeds received
from the lease of that land.

                              SUMMARY

            The Commissioners Court of Llano County does
         not have the authority to make improvements on
         county school land with proceeds received from
         lease of that land. None of the lease proceeds
         shall be applied to any purpose other than that
         which is authorized in section 17.83 of the Texas
         Education Code. Tex. Const. art. VII, 56; Educ.
         Code 517.83; Attorney General Opinion O-2111
         (1940).




                                           JIM     MATTOK
                                           Attorney General of Texas

MART KELLER
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Tom G. Davis
Assistant Attorney General




     1. We note that section 11.11(c) of the Tax Code provides for
the payment of taxes on county school land as follows:

          Agricultural or grazing land owned by a county for the
     benefit of public schools under Article VII, Section 6, of
     the Texas Constitution is taxable for all purposes. The
     county shall pay the tares on the land from the revenue
     derived from the land. If revenue from the land is in-
     sufficient to pay the taxes, the county shall pay the
     balance from the county general fund.



                                 p. 3393